 316DECISIONSOF NATIONAL -LABOR RELATIONS BOARDcoordinator, temporary employees, trainees, guards, and all otheremployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the above Deci-sion and Direction of Election.WESTINGHOUSE ELECTRIC CORP.andLOCAL 410, WESTINGHOUSE PLANTGUARDS, PETITIONER.Case No. 2-RC-3583.September 01, 1951Decisionand Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene M. Purver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent. certainemployees of the Employer.3.The question concerning representation :The Petitioner seeks' two units of plant guards.The Employeralleges that the Petitioner is presently affiliated with the labor organ-ization which currently represents the Employer's production andmaintenance employees and that therefore under Section 9 (b) (3)of the Act, it is ineligible to be certified as the collective bargainingrepresentative of the guards here requested.The production and maintenance employees at the Employer's Belle-ville and Bloomfield, New Jersey, plants have been covered by collec-tive bargaining agreements for a number of years, separate agreementshaving been executed for the employees in each plant.The contractunit in each plant included guards until sometime in 1950.On March<'9,1950, the Board issued a Decision and Direction of Elections'in a case involving the Employer, in which it found,inter alia,thatthe production and maintenance employees at each of the afore-mentioned plants excluding guards constituted separate appropriateunits.'The elections in each plant were won by Westinghouse Local1 89 NLRB S.96 NLRB No. 50. WESTINGHOUSE ELECTRIC CORP.317410, IUE-CIO, International Union of Electrical, Radio and MachineWorkers, hereinafter called Local 410, IUE-CIO, which receivedits certificates on May 5, 1950.2 Since that date, Local 410, IUE-CIO,has been acting as the bargaining agent of the production and main-tenance employees at the Employer's Belleville and Bloomfield plants.Shortly after the Board's Decision excluding them from bargain-ing units of which they had long been a part, the guards decided toform the Petitioner to represent them in their dealings with the Em-ployer.During the organization of the Petitioner, the guards ques-tioned the president of Local 410, IUE-CIO, as to the procedure tobe followed for establishing an independent union and persuaded himto attend the Petitioner's first meeting .3This meeting was held atIUE-CIO headquarters on February 27, 1950. About the same time,the Petitioner engaged as its legal adviser the attorney who handlesthe legal affairs of Local 410, IUE-CIO. The record also shows thata guard who currently acts as a steward for the Petitioner formerlyserved in the same capacity when the guards were part of the produc-tion and maintenance unit.Since its first meeting, the Petitioner has not solicited nor obtainedany advice or other assistance from Local 410, IUE-CIO.No officeror other representative of Local 410, IUE-CIO, has been present atthe meetings, all of which have been conducted in a hall in Bloom-field, New Jersey, known as the Labor Lyceum. This hall is privatelyowned and it was rented to the Petitioner with the understanding thatthe Petitioner would pay for its use as soon as it began to collect duesfrom its membership.The foregoing facts, in our opinion, do not justify the conclusionthat the Petitioner is affiliated directly or indirectly with Local 410,IUE-CIO, or any other labor organization which admits to its mem-bership persons other than guards 4,We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, vvithin the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute units ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the amended Act:(1)All plant guards employed at the Employer's Belleville, NewJersey,Works, excluding all other employees and all supervisors asdefined in the Act.T Before the election,the bargaining agent of the production and maintenance employeeshad been UE Local 410, United Electrical, Radio and Machine Workers of America (UE).8The record shows that the vice president of Local 410, IUE-CIO,also was present atthis meeting.4 International Harvester Company,81 NLRB 374 and cases cited therein. 318DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)All plant guards employed at the Employer's Bloomfield, NewJersey,Works, excluding all other employees and all supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]WESTERN ELECTRICCOMPANY,INCORPORATEDandCOMMUNICATIONSWORKERS OF AMERICA,CIO, PETITIONER.CaseNO. 35-RLC-528.September 21, 1951Decision and DirectionOn June 19, 1951, pursuant to the terms and conditions of a Stipu-lation for Certification Upon Consent Election, the Regional Directorconducted an election by secret ballot among certain employees oftheEmployer at its manufacturing division in Marion County,Indiana.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Boardand in conformity with the Stipulation. The tally shows that of 4,378eligible voters, 1,905 votes were cast for the Communications Workersof America, CIO, hereinafter referred to as the CWA, 1,725 voteswere cast for the International Brotherhood of Electrical Workers,AFL, hereinafter referred to as the IBEW, and 144 votes were castagainst the participating labor organizations, and that there were 58challenged ballots.'Thereafter, on June 25, 1951, the IBEW filed timely objections tothe conduct of the election and to conduct affecting the results of theelection.In accordance with the Board's Rules and Regulations, theRegional Director investigated the objections.On July 20, 1951, theRegional Director issued and duly served upon the parties his reporton challenged ballots and objections to election, in which he made cer-tain recommendations concerning the objections and recommendedthat the Board find ineligible 17 of the challenged voters, find eligible31 of the challenged voters, declare 3 challenged ballots void, anddefer ruling on the disposition of 7 challenged ballots until the issu-ance of a supplemental tally of ballots.The IBEW filed exceptionsto certain parts of the Regional Director's report.'Of the 58 challenged ballots, 54 were challengedby theBoard's agents,3 ballotscounted by the Board's agent in charge of the electionas void werechallengedby the CWA,and 1 ballot was challengedjointly by the CWA and the IBEW.96 NLRB No. 55.